Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7, 9-11, 13-18, 26, 28, 33, 40, and 42 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims  in the reply filed on 1-5, 7, 9-11, 13-18, 26, and 40, as well as the species elections of TYR as the therapeutic oligonucleotide target and SEQ IDs 696 and 735 (see attached interview summary for species election of sense and antisense strands) is acknowledged.  Applicant indicated that claims 1-5, 7, 9-11, 13, 14, 16-18, 26, and 40 read on the elected species.  
Claims 28, 33, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claim 15 is withdrawn as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.  

1-5, 7, 9-11, 13, 14, 16-18, 26, and 40 are under current examination. 
Examiner’s Note
Claim 9, which depends from claim 2, recites the limitation “wherein the thickening agent is present in an amount between about 0% and about 40%”.  While the limitation on range of thickening agent recited in claim 9 itself reads on compositions having no thickening agent, because “about 0%” embraces no thickening agent, claim 9 is interpreted to limit the invention to compositions having a thickening amount in any non-zero amount below the upper limit of about 40% because the claim from which it depends, i.e. claim 2, requires the presence of a thickening agent.  In view of the foregoing interpretation, the examiner considers claim 9 both definite under 35 USC 112(b) and properly dependent under 35 USC 112(d).  

Claim Objections
Claims 14 and 18 are objected to because of the following informalities:

In claim 14, line 3 a comma is missing between the terms “HIF-1” and “mTOR”. 

In claim 18, line 8, a semi-colon is missing following the phrase “SEQ ID NO: 735”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9, 10, 13, 14, 16-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cauwenbergh (WO 2016/037071; publication date 03/10/2016) in view of Becker et al. (US 7,098,190; issue date: 08/29/2006) and further in view of von Borstel et al. (6,403,565; issue date: 06/11/2002).  

The claims are being examined in view of the following species elections:
Species (a) therapeutic oligonucleotide is SEQ IDs 696 (sense strand) and SEQ ID 735 (antisense strand); and 
Species (b) target of the therapeutic oligonucleotide is TYR. 

Cauwenbergh discloses sd-rxRNA (page 4) for delivery to the skin (abstract, page 101).  Cauwenbergh teaches the elected species of therapeutic oligonucleotide SEQ ID Nos 119 and 258-261: GAAUGGAACAAUA and SEQ ID Nos 160, 297, 298, and 301: UAUUGUUCCAUUCAUAUAG (pages 121, 123, 131, and 133). These sequences target the elected species TYR, as indicated in the leftmost columns of the tables.  
Cauwenbergh discloses that the sd-rxRNA constructs are formulated for topical delivery to the skin (claim 11, page 3) and the preparation for topical administration may be in the form of a gel and specifically, specialized formulations that can increase circulation half-life of drugs such as hydrogels (page 98).  Cauwenbergh discloses further that the composition may contain penetration enhancers to increase the extent to which the sd-rxRNA molecules enter the skin tissue (page 101) but does not disclose that the gel formulations for topical delivery of the oligonucleotides to the skin contain urea or lactic acid.  
Becker, in the analogous art of formulations for delivery of polynucleotides (abstract), discloses that urea is a penetration agent (col 3, lines 9-10).  
von Borstel discloses that lactic acid is a penetration compound (col 7, lines 51-56).  
It would have been prima facie obvious to use urea and lactic acid as the penetration enhancers in Cauwenbergh’s formulation for topical delivery to the skin because one having ordinary skill in the art would have recognized these substances as 
With regard to claims 2, 3, and 9, Becker discloses that hydrogels for polynucleotide delivery may contain methylcellulose (col 8, lines 8-9). 
With regard to claim 4, as noted above, Cauwenbergh discloses that the delivery vehicle may be a gel.
With regard to claims 5 and 7, the examiner considers arriving at a working concentration for any penetration enhancer to augment penetration, its known effect, to be a matter of routine optimization for one having ordinary skill in the art, i.e. an individual with an advanced degree in biomedicine and/or formulations science.  For this reason, the examiner does not find the limitations of instant claims 4 and 5 on the amount of the penetration enhancer urea and the penetration enhancer lactic acid to patetably define over the cited prior art.  Please refer to MPEP 2144.05.  
Analogously, with regard to claim 9, the examiner considers arriving at a working concentration for any thickening agent/gel forming agent to create a gel of any desired viscosity, its known effect, to be a matter of routine optimization for one having ordinary skill in the art.  
With regard to claim 13, any hydrogel (as taught by Cauwenbergh) would contain water.  
With regard to claims 14 and 16-18, as noted above the oligonucleotides disclosed by Cauwenbergh are sd-rxRNA targeting TYR, have at least 12 nucleotides, and have the same sequence as instant SEQ ID Nos 696 and 735.  
claim 26, the examiner considers arriving at a working concentration for any therapeutic oligonucleotide to exert its therapeutic effect on its biological target to be a matter of routine optimization for one having ordinary skill in the art.  This will depend upon factors such as efficacy of the particular oligonucleotide sequence, efficiency of delivery, and mitigating unwanted side effects; however, testing several concentrations of therapeutic oligonucleotide to determine efficacy and dose limiting toxicity would be merely a matter of routine for one having ordinary skill in the art.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cauwenbergh (WO 2016/037071; publication date 03/10/2016) in view of Becker et al. (US 7,098,190; issue date: 08/29/2006) and further in view of von Borstel et al. (6,403,565; issue date: 06/11/2002) as applied to claims 1-5, 7, 9, 10, 13, 14, 16-18, and 26 above, and further in view of  McAnalley (US 4,735,935; issue date: 04/05/1988) in view of Arnold Jr. et al. (US 5,837,856; issue date: 11/17/1998).

The relevant disclosures of Cauwenbergh, Becker, and von Borstel are set forth above.  None of these disclose the pH required by instant claim 11. 
McAnalley discloses that it is beneficial for topical products to have pH that matches the natural acid mantle of the skin (pH from about 4 to about 6; col 8, lines 19-22).
Arnold discloses that oligomers having 2’-O-alkyl nucleosidyl units advantageously exhibit enhanced stability at low (acid) pH and thus may be particularly suited for formulation in preparations for topical administration since the skin has an acid mantle (col 15, lines 62-65). 
It would have been prima facie obvious for one having ordinary skill in the art to formulate the oligonucleotides disclosed by Cauwenbergh at an acidic pH.  One having .  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cauwenbergh (WO 2016/037071; publication date 03/10/2016) in view of Becker et al. (US 7,098,190; issue date: 08/29/2006) and further in view of von Borstel et al. (6,403,565; issue date: 06/11/2002) as applied to claims 1-5, 7, 9, 10, 13, 14, 16-18, and 26 above, and further in view of  Ahern (The Scientist; publication year: 1995).

The relevant disclosures of Cauwenbergh, Becker, and von Borstel are set forth above.  None of these disclose the kit required by instant claim 40. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to organize the elements of the invention of Cauwenbergh/Becker/von Borstel into a kit because one of skill in the art appreciated that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors. Further, Ahern (1995) taught that kits offer scientists a good return on their investment, and allow scientists to better manage their time.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617